Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. In view of another trial it is necessary to briefly consider some exceptions that were reserved by the defendants to the *195exclusion of evidence. There was no error in excluding evidencie to the effect that the plaintiffs could have procured an official permit to erect a party wall on the boundary line of the lots. Their right depended upon the regulations, and is not conferred by the inspector, who is a ministerial officer. The exclusion of the question propounded to the architect, inquiring if the wall had been built in accordance with all the requirements of a party wall as to strength, was on an objection that it was a matter of law, not fact. The form of the question rendered it somewhat uncertain. It rather seems to us that the limiting words, “as to strength,” made it certain enough. But if any error was committed it was removed when the witness was permitted to testify that the wall was structurally fit for a party wall. This was emphasized by the question propounded by the court as heretofore recited.
2. In the record on the former appeal the evidence of the character and construction of the wall was not so precise as it has since been made to appear; but was considered sufficient to require the submission of the fact whether it could be availed of as a party wall. Having in mind the decision in Smoot v. Heyl, 34 App. D. C. 480, vdiich was referred to, and the character of the construction in that case, which had been held not to be a party wall within the meaning of the building regulations, the opinion on the former appeal called attention to the principle announced in Smoot v. Hoyt, that every adjoining wall is not a party wall within the meaning of the regulations, but must be one, in fact, “reasonably and properly susceptible of such use.” The case was remanded that the issue might be determined in another trial.
By reason of the provisions of § 103 of the regulations, fhc openings in the wall prevented it from becoming a technical party wall, albeit the inspector had issued the permit for its construction. Tf the plans of the building submitted to the inspector disclosed, as they should, the contemplated openings, he neglected his duty in issuing the permit. On the other hand, the uncontradicted evidence offered by defendants tended to ■.how that relief arches extended through the entire wall, ena*196bling it to support floor joists ou each side, as well as tbe closing of the openings. In all other respects the wall conformed to the requirements of the regulations, and was fit for use as a party wall. With the closing of the openings, the wall would answer all the conditions of a. complete party wall. Plaintiffs lived upon lot 227 during the whole period of construction, and could not have failed to observe the window openings. Instead of seeking to enjoin the construction in that manner, they waited and then brought their action of ejectment. It is contended, on their behalf, that as the regulations impose a servitude upon land without the owner’s consent, they must be construed with the utmost strictness. Granting that the construction should be strict, yet it should not he unreasonably strict. The regulations were considered reasonable and in accordance with sound public policy when the city was planned, and as such had the approval of President Washington. Though amended in many particulars to keep pace with progress in the arts of construction, they have, in substance, continued to this day. It is implied in our former opinion, and we now affirm it as a sound proposition, that if a proposed party wall he constructed with openings, particularly with the knowledge of the adjacent owner, but is yet structurally fit to be utilized for the ordinary purposes of .a party wall, it does not cease to be a paz’ty wall because of the lack of technical coznpliazice with the regulations izi a particular like this, easily to be remedied by the builder.
' Plaintiffs might have enjoined the construction of the wall with the openings, had they sought to do so seasonably. Whether they znay now be able to compel the closing of the openings, without intezzdizzg to make zzse of the wall as a party wall, is a question zzot before zzs, azzd we intimate no opinion in resj>ect of it. But should the plaintiffs, or those claiming under them, propose at any time to zztilzze the wall as a party wall, they wozzld, upozi the failure of defendants' or their assigzzs to close the openings properly and effectively, have the right, at least, ■to do the work theznselves, and set off the cost against their ■party-wall liability. The whole controversy could be coznpletely settled in a court of equity. For the error in directing a ver*197diet for the plaintiffs upon the evidence, the judgment is reversed, with costs, and the cause remanded for a new trial.

Reversed. .